Citation Nr: 0125998	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  00-16 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for lumbar degenerative 
joint disease with radiculopathy and cervical stenosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from February 1956 to January 
1959, and from May 1964 to January 1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefit sought on 
appeal.


REMAND

This appeal arises out of the veteran's claim that he 
currently has a back disorder, which he believes is related 
to a motor vehicle accident that occurred during active 
service in September 1967.  In January 2001, the veteran 
appeared at a videoconference hearing before the BVA and 
presented testimony regarding his claim.  Specifically, the 
veteran indicated that he was seeking service connection for 
lumbar degenerative joint disease with radiculopathy and 
cervical stenosis.  

Initially, the Board notes that during the January 2001 
hearing, the veteran and his representative referred to three 
pieces of evidence they were proffering, along with a waiver 
of RO consideration of that evidence.  Testimony indicates 
that the three pieces of evidence were being faxed to the 
Board.  However, it does not appear that those pieces of 
evidence have been associated with the veteran's claims file.  
According to the hearing transcript, the three pieces of 
evidence include statements from: Dr. Winky, dated in January 
2001; Dr. Catary, dated in August 2000; and, Dr. Coleman, 
dated in November 2000.  Additionally, at the hearing the 
veteran testified that although he had been able to obtain 
statements from two private treating physicians (Drs. Duffy 
and Patton), he was not able to obtain copies of their 
clinical records to add to his claims file.  

Finally, the Board notes that the record contains two 
conflicting medical opinions.  A private physician, Dr. 
Duckett, submitted a statement dated in April 2000, in which 
he opined that the veteran's current back pain and sciatica 
symptoms are due to the September 1967 car accident in which 
the veteran was involved.  Contrarily, a VA physician, after 
examining the veteran in May 2000, concluded that it was not 
likely that the veteran's current cervical spine and lumbar 
spine conditions were due to the automobile accident in 1967, 
as there was a lack of ongoing chronic symptoms between the 
date of the accident and many years later.  

Under these circumstances, it is clear that there are 
additional private medical records that have not been 
obtained and associated with the claims file.  The VA's duty 
to assist the veteran includes obtaining all relevant 
records.  See 38 U.S.C.A. § 5103A(b)(1) (West 2001); 66 Fed. 
Reg. 45630-45632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  In addition, given the conflicting 
medical opinions, neither of which could have been based on a 
review of all medical records since all records are not 
associated with the claims file, the Board finds that the 
record does not contain sufficient medical evidence to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d)(1) (West 
Supp. 2001).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:

1.  In addition to the development 
requested below, the RO is requested to 
review the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 
3.159).

2.  The RO should obtain and associate 
with the claims file the medical 
statements identified in the January 2001 
hearing transcript (from Dr. Winky, dated 
in January 2001; Dr. Catary, dated in 
August 2000; and, Dr. Coleman, dated in 
November 2000).  

3.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers 
(both VA and non-VA) he has seen for 
treatment of his back since his discharge 
from service, and whose records are not 
already associated with the claims file.  
After obtaining any necessary 
authorization from the veteran, the RO 
should obtain and associate with the file 
any medical records identified by the 
veteran that have not been previously 
obtained.  The RO  should specifically 
assist the veteran in obtaining records 
from Drs. Duffy and Patton regarding 
their treatment of the veteran for a back 
disorder.

4.  The veteran should be afforded an 
examination by an appropriate physician 
familiar with neurology, to determine the 
nature and etiology of any current lumbar 
degenerative joint disease with 
radiculopathy and cervical stenosis.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claim file, particularly service medical 
records and records documenting the 
veteran's 1967 automobile accident and 
subsequent hospitalization.  Following 
this review and the examination of the 
veteran, as well as a review of more 
recent medical evidence, the examiner is 
requested to offer an opinion regarding 
whether any current disorder of the 
cervical and/or lumbar spine is causally 
or etiologically related the 1967 
automobile accident.  The examiner should 
clearly outline the rationale for any 
opinion expressed.  Since it is important 
"that each disability be viewed in 
relation to its history[,]" 38 C.F.R. 
§ 4.1 (2001), copies of all pertinent 
records in the veteran's claims file or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001). 



